DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Examiner finds no antecedent basis issues in the current claim language.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Double Patenting Rejection:
Applicant requests that Examiner hold the double patenting rejection in abeyance until all other rejections are overcome.

35 USC 103:
Applicant argues that Chien and Naqvi do not disclose:
receiving at least one request to advertise a service of a network device in a network environment; and
determining whether information associated with the service exists in a database of services in the network environment.
Examiner disagrees.

receiving at least one request to advertise a service of a network device in a network environment (Fig. 4; paragraph 56 “The resource advertisement 444 may include a request to advertise that a particular resource of the second device 404 is available for sharing.”; paragraph 57; paragraph 69 “an arbitration server from the first device, a request to advertise that the resource is available to be shared …”).
determining whether information associated with the service exists in a database of services in the network environment (paragraph 52 “the resource may be a resource present at the event …”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4, 8 – 11, and 15 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 8 – 10 and 15 – 17 of U.S. Patent No. 10,659,319. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below.

Claim 1 of the present Application maps to claim 1 of ‘319.
1.	A method comprising:
receiving at least one request to advertise a service of a network device in a network environment (“receiving, at a controller from a first agent, a request to advertise a service of a networked device”);
determining whether information associated with the service exists in a database of services in the network environment (“verifying, at the database, whether the service exists”);
when the information is determined to exist in the database, determining whether a conflict exists between the information and the at least one request (“in response to verifying the service exists in the database, comparing contents of the associated records received from the first agent and the associated records received from the second agent”); and
when the conflict is determined to exist, updating the database based on the at least one request (“in response to a conflict between the contents of the associated records received from the first agent and the associated records received from the second agent, updating the database with the associated records received from the second agent”).

Claim 2 of the present Application maps to claim 1 of ‘319.
2.	The method of claim 1, further comprising:
storing, at a database accessible by the controller, the service and associated records of the service”).

Claim 3 of the present Application maps to claim 2 of ‘319.
3.	The method of claim 2, wherein the associated records of the service require a predetermined number of records to be received by a controller (“wherein the associated records of the service require a predetermined number of records to be received by the controller”).

Claim 4 of the present Application maps to claim 3 of ‘319.
4.	The method of claim 3, wherein the predetermined number of records includes a name of the service, a service pointer type and a media access control address of the network device (“wherein the predetermined number of records includes a name of the service, a service pointer type and a media access control address of the network device”).

Claim 8 of the present Application maps to claim 8 of ‘319.
8.	A system comprising:
a processor (“a processor”); and
a memory configured to store instructions which, when executed by the processor, cause the processor to (“a memory configured to store instructions which when executed by the processor, causes the processor to”):
receive from a first agent, a request to advertise a service of a networked device”);
determine whether information associated with the service exists in a database of services in the network environment (“verify, at the database, whether the service exists”);
when the information is determined to exist in the database, determine whether a conflict exists between the information and the at least one request (“in response to verifying the service exists in the database, compare contents of the associated records received from the first agent and the associated records received from the second agent”); and
when the conflict is determined to exist, update the database based on the at least one request (“in response to a conflict between the contents of the associated records received from the first agent and the associated records received from the second agent, update the database with the associated records received from the second agent”).

Claim 9 of the present Application maps to claim 8 of ‘319.
9.	The system of claim 8, comprising further instructions, which when executed by the processor, cause the processor to store, at the database, the service and associated records of the service (“store at a database the service and associated records of the service”).


10.	The system of claim 9, wherein the associated records of the service require a predetermined number of records to be received by a controller (“wherein the associated records of the service require a predetermined number of records to be received by the controller”).

Claim 11 of the present Application maps to claim 10 of ‘319.
11.	The system of claim 10, wherein the predetermined number of records includes a name of the service, a service pointer type and a media access control address of the network device (“wherein the predetermined number of records includes a name of the service, a service pointer type and a media access control address of the network device”).

Claim 15 of the present Application maps to claim 15 of ‘319.
15.	A non-transitory computer readable medium storing instructions, which when executed by a processor, causes the processor to:
receive at least one request to advertise a service of a network device in a network environment (“receive from a first agent, a request to advertise a service of a networked device; store at a database the service and associated records of the service”);
determine whether information associated with the service exists in a database of services in the network environment (“verify, at the database, whether the service exists”);
in response to verifying the service exists in the database, compare contents of the associated records received from the first agent and the associated records received from the second agent”); and
when the conflict is determined to exist, update the database based on the at least one request (“in response to a conflict between the contents of the associated records received from the first agent and the associated records received from the second agent, update the database with the associated records received from the second agent”).

Claim 16 of the present Application maps to claim 15 of ‘319.
16.	The non-transitory computer readable medium of claim 15, comprising further instructions, which when executed by the processor, cause the processor to store, at the database, the service and associated records of the service (“store at a database the service and associated records of the service”).

Claim 17 of the present Application maps to claim 16 of ‘319.
17.	The non-transitory computer readable medium of claim 16, wherein the associated records of the service require a predetermined number of records to be received by a controller (“wherein the associated records of the service require a predetermined number of records to be received by the controller”).


18.	The non-transitory computer readable medium of claim 17, wherein the predetermined number of records includes a name of the service, a service pointer type and a media access control address of the network device (“wherein the predetermined number of records includes a name of the service, a service pointer type and a media access control address of the network device”).

The above claims are not rejected under statutory double patenting because the claim language of the present Application is more broad than the claim language of ‘319.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 3, 5 – 10, 12 – 17, 19, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S. Pat. Pub. No. 2016/0072804) (System and Method to Share a Resource or a Capability of a Device) in view of Naqvi (U.S. Pat. Pub. No. 2019/0174397)

2.1	Regarding claim 1, Chien discloses a method comprising:
receiving at least one request to advertise a service of a network device in a network environment (Fig. 4; paragraph 56 “The resource advertisement 444 may include a request to advertise that a particular resource of the second device 404 is available for sharing.”; paragraph 57; paragraph 69 “an arbitration server from the first device, a request to advertise that the resource is available to be shared …”).
determining whether information associated with the service exists in a database of services in the network environment (paragraph 52 “the resource may be a resource present at the event …”);
arbitrate the sharing of resources between two or more of the devices …”; paragraphs 56, 57; paragraph 53 “arbitrated sharing of a resource …”; paragraphs 60, 62).
However, Chien does not explicitly disclose when the conflict is determined to exist, updating the database based on the at least one request.
Chien does teach a database associated with conflict arbitration (Fig. 4, item 426; paragraph 54) and storing the service and associated records of the service (Fig. 4, item 426; paragraph 54).
Naqvi discloses when the conflict is determined to exist, updating the database based on the at least one request (paragraph 160 “results in a representation being computed and successively updated at a periodic rate …”; paragraphs 165, 199).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the updating scheme of Naqvi in Chien since the database associated with conflict arbitration (Fig. 4, item 426; paragraph 54) must be periodically updated with new arbitration data in order for Chien to function properly.

2.2	Per claim 2, Chien teaches the method of claim 1, further comprising:
storing, at the database, the service and associated records of the service (Fig. 4, item 426; paragraph 54).



2.4	Per claim 5, Chien teaches the method of claim 1, further comprising:
receiving another request to advertise the service (paragraph 40 “may request additional authentication information …”; paragraphs 11, 26, 39).

2.5	Regarding claim 6, Chien discloses the method of claim 5, wherein the another request is received from the network device (Figs. 1, 4; paragraphs 20, 29, 34).

2.6	Per claim 7, Chien teaches the method of claim 5, wherein the another request is generated based off the networked device moving to a different local network (Fig. 1, 4; paragraphs 21, 53, 20, 29, 34).

2.7	Regarding claims 8 – 10, 12 – 17, 19, and 20, the rejection of claims 1 – 3 and 5 – 7 under 35 USC 103 (paragraphs 2.1 – 2.6 above) applies fully.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/